[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISIONON MOTION FOR SUMMARY JUDGMENT
On October 28, 1996, Home Intravenous Delivery Systems, Inc. d/b/a Option Care without opposition was granted permission to intervene in the above-entitled action by Fineberg, J. On December 19, 1996 this case was assigned for trial on Tuesday January 28, 1997. On December 24, 1996 defendants filed a Motion for Summary Judgment and Motion for Permission to file same. Said Motion for Summary Judgment was not accompanied by affidavits. The matter appeared on Short Calendar on January 27, 1997 and was not acted upon. On January 28, 1997 prior to commencement of trial, counsel appeared to argue same although CT Page 303-GG no permission was ever given to file such motion. The court, nevertheless, gratuitously heard argument.
It appears to the court that there is a genuine issue of material fact as presented in the intervening party's affidavits. Therefore, the motion is denied.
KULAWIZ, J.